United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
FORCES COMMAND, Portsmouth, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1260
Issued: November 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a May 3, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$1,954.43 overpayment of compensation; and (2) whether OWCP properly determined that
appellant was at fault in the creation of the overpayment of compensation, thereby precluding
waiver of recovery of the overpayment.
FACTUAL HISTORY
On May 20, 2009 appellant, then a 42-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on May 19, 2009 he sustained injury to his neck and back due to a
1

5 U.S.C. § 8101 et seq.

vehicular accident at work. OWCP accepted that he sustained several injuries to his back, left
shoulder, and left knee. Appellant received disability compensation on the daily rolls effective
May 19, 2009 and on the periodic rolls effective February 13, 2011.2
The record contains a July 30, 2012 letter, received by OWCP on August 7, 2012, in
which appellant advised that he was retiring on disability retirement effective August 4, 2012.
On August 15, 2012 OWCP sent appellant a letter requesting that he sign and return an enclosed
election form and, on August 4, 2012, it received an undated signed election form in which
appellant elected to receive retirement benefits from the Office of Personnel Management (OPM)
effective August 4, 2012 in lieu of FECA benefits.3
In letters to OPM dated September 10 and October 2, 2012, OWCP advised that appellant
had elected to receive OPM benefits effective August 4, 2012 in lieu of FECA benefits and
requested that OPM reimburse it for the $1,954.43 in FECA benefits it had paid to appellant for
the period August 4 to 25, 2012. The record does not contain any response from OPM to these
letters.
In a June 19, 2013 notice, OWCP advised appellant of its preliminary determination that
he received an overpayment of compensation in the amount of $1,954.43 for the period August 4
to 25, 2012 because he had received both FECA and OPM benefits for the same period.4 It also
made a preliminary determination that he was without fault in the creation of the overpayment,
noting that he “was not aware nor could [he] reasonably have been expected to know that OWCP
had paid compensation incorrectly due to the timing of the election and termination of
compensation process.” OWCP advised appellant that he could submit evidence challenging the
fact, or amount of the overpayment, and request waiver of recovery of the overpayment. It
informed him that he could submit additional evidence in writing or at prerecoupment hearing,
but that a prerecoupment hearing must be requested within 30 days of the date of the written
notice of overpayment. OWCP requested that appellant complete and return an enclosed
financial information questionnaire (Form OWCP-20) within 30 days even if he was not
requesting waiver of recovery of the overpayment.
On June 28, 2013 OWCP received a financial information questionnaire which appellant
had completed on an unspecified date. Appellant listed figures for monthly income, monthly
expenses, and assets and he challenged the fact and amount of the $1,954.43 overpayment. He
submitted a portion of an OPM form (CSA-8) entitled “retroactive benefits explanation” which
indicated that he had “Gross Benefits due from December 28, 2010 through November 30, 2012”

2

Appellant last received OWCP compensation on February 16, 2015.

3

The certification portion of the form indicated, “I understand that I am not entitled to receive FECA benefits and
[OPM disability] benefits concurrently (except for a schedule award).”
4

The record contains OWCP payment records and worksheets showing that appellant received $1,954.43 in
disability compensation benefits for the period August 4 to 25, 2012.

2

of $5,982.60.5 The form listed various deductions from that amount, including a “Government
Claim Collection” of $1,954.43.6
In a letter to OPM dated December 4, 2013, OWCP again requested that OPM reimburse
it for the $1,954.43 in FECA benefits it paid to appellant for the period August 4 to 25, 2012. It
indicated, “[W]e do n[o]t have a record of receiving this amount. Can you please forward this
amount to us or inform us when it was sent.” The record does not contain any response from
OPM to this letter.
In a May 3, 2016 decision, OWCP determined that appellant received an overpayment of
compensation in the amount of $1,954.43 for the period August 4 to 25, 2012 because he had
received both FECA and OPM benefits for the same period.7 It found that he was at fault in the
creation of the $1,954.43 overpayment, thereby precluding waiver of recovery of the
overpayment.8 OWCP noted that it had “determined that the preliminary finding that you were
with fault in the matter of the overpayment was correct” and indicated that appellant “was found
with fault in the creation of the overpayment because [he] accepted a payment that [he] or
reasonably should have known was incorrect.”
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.9 While an employee is receiving
compensation, the employee may not receive salary, pay, or remuneration of any type from the
United States, except in limited specified instances.10 Thus, a beneficiary may not receive wageloss compensation concurrently with a federal retirement or survivor annuity. The beneficiary
must elect the benefit that he wishes to receive and any election, once made, is revocable.11
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.12
5

It is unclear why the form lists OPM retirement benefits beginning effective December 28, 2010 given that the
record contains an election form in which appellant elected to receive OPM retirement benefits effective August 4,
2012 in lieu of FECA benefits.
6

OPM also listed a $1,677.16 deduction for “Health Insurance Premium,” an $817.69 deduction for “Federal
Income Tax,” and a $64.66 deduction for “Basic Life Insurance,” and noted that appellant was “due a net retroactive
payment of $1,468.66.”
7

It is unclear why OWCP issued its final overpayment decision almost three years after making its preliminary
overpayment determination.
8

The Board notes that, in its preliminary determination dated June 19, 2013, OWCP found appellant without fault
in the creation of the $1,954.43 overpayment.
9

5 U.S.C. § 8102(a).

10

Id. at § 8116(a). See Edward W. Spohr, 57 ECAB 287 (2005).

11

20 C.F.R. § 10.421(a). See Sharon Handy, 57 ECAB 446 (2006).

12

5 U.S.C. § 8129(a).

3

ANALYSIS -- ISSUE 1
A review of the record establishes that appellant received wage-loss compensation for the
period August 4 to 25, 2012 in the amount of $1,954.43 while also receiving federal retirement
benefits from OPM for this period.13 The receipt of federal retirement benefits for the period
August 4 to 25, 2012 is confirmed by an OPM form (CSA-8) entitled “retroactive benefits
explanation.” The form listed various deductions from the amount of retirement benefits due
appellant from OPM, including a “Government Claim Collection” of $1,954.43. However,
OWCP records show that, despite OWCP’s attempts to have OPM pay it the $1,954.43 in FECA
benefits appellant received from August 4 to 25, 2013, no such payment was made by OPM to
OWCP. As noted, an employee cannot receive compensation under FECA and retirement pay
from OPM for the same period.14 Therefore, an overpayment of compensation was created from
August 4 to 25, 2012 in the amount of $1,954.43.15
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.16 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”17 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.18
In determining whether an individual is not “without fault” or alternatively “at fault” in
the creation of an overpayment, section 10.433(a) of Title 20 of the Code of Federal Regulations
provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or
she knew or should have known to be incorrect; or

13

The record contains OWCP payment records and worksheets showing that appellant received $1,954.43 in
disability compensation benefits for the period August 4 to 25, 2012.
14

See supra notes 11 and 12.

15

On appeal, appellant indicated that $1,954.43 was deducted from his OPM benefits. However, as noted, there
is no evidence that this amount was paid by OPM to OWCP, and appellant provided no evidence to support his
contention that it had been deducted from his OPM benefits.
16

5 U.S.C. § 8129(a).

17

Id. at § 8129(b).

18

L.J., 59 ECAB 264 (2007).

4

(2) Failed to provide information which he or she knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have
known to be incorrect….”19
ANALYSIS -- ISSUE 2
In a June 19, 2013 notice, OWCP made a preliminary determination that appellant was
without fault in the creation of the $1,954.43 overpayment, noting that he “was not aware nor
could [he] reasonably have been expected to know that it had paid compensation incorrectly due
to the timing of the election and termination of compensation process.” However, in a May 3,
2016 decision, it found that appellant was at fault in the creation of the $1,954.43 overpayment,
thereby precluding waiver of recovery of the overpayment. OWCP noted that it had “determined
that the preliminary finding that you were with fault in the matter of the overpayment was
correct” and indicated that appellant “was found with fault in the creation of the overpayment
because [he] accepted a payment that [he] reasonably should have known was incorrect.”
Given the disparity between OWCP’s finding of no fault in the creation of the $1,954.43
overpayment in its preliminary overpayment determination and its finding of fault in the creation
of the $1,954.43 overpayment in its final overpayment decision, appellant was deprived an
opportunity to submit evidence and argument challenging the finding of fault and the denial of
waiver of recovery of the overpayment.20
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.21 Therefore, the case is set aside with respect to
the matters of fault and waiver of recovery of the $1,954.43 overpayment and the case is
remanded to OWCP for further development such that appellant has an opportunity to submit
evidence and argument regarding these issues. After carrying out this development, OWCP will
issue a de novo decision regarding the matters of fault and waiver of recovery of the $1,954.43
overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $1,954.43
overpayment of compensation. The Board further finds that the case is not in posture for
decision regarding whether OWCP properly determined that appellant was at fault in the creation
of the $1,954.43 overpayment of compensation, thereby precluding waiver of recovery of the
overpayment.

19

20 C.F.R. § 10.433(a).

20

See Carol Walters, Docket No. 93-40 (issued January 14, 1994) (after OWCP informed appellant that it made a
preliminary finding that she was without fault, it erred when it subsequently changed the preliminary determination
to a fault finding without providing appellant an opportunity to respond).
21

R.M., Docket No. 16-0147 (issued June 17, 2016).

5

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2016 decision of the Office of Workers’
Compensation Programs is affirmed with respect to the fact and amount of the $1,954.43
overpayment. The May 3, 2016 decision is set aside and the case remanded to OWCP with
respect to the matters of fault and waiver of recovery of the $1,954.43 overpayment. After
proceedings consistent with this decision of the Board, OWCP will issue a de novo decision.
Issued: November 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

